DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 11/30/2021.

Status of Claims
3.	Claims 1-18 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 13-16 are rejected under 35 U.S.C. 102 (a) (1) or (a) (2) as being anticipated by Kooman (US 2011/0107378).

Regarding Claim 13, Kooman discloses a software installation device (e.g., see Figs. 1, 2; such as portable storage device 114), comprising: 
a storage device (such as flash memory) that stores a latest version of software installed on media devices of a distinguished type (e.g., see Para 32; Para 18-19; Para 15; such as storing a latest updated authorization software installed on media devices of a distinguished type such as satellite television receiver); an interface (such as USB interface) that copies the latest version of software installed on media devices of a distinguished type from the storage device to a media device of the distinguished type delivered to customer premises (e.g., see Para 7-8; Para 18-19); and an enclosure into which are integrated the storage device and the interface, the enclosure suitable for carrying into the customer premises (an USB flash memory device including an enclosure for carrying into the customer premises such as a house).

Regarding Claim 14, Kooman further discloses a connector for physically connecting the interface to the media device of the distinguished type (e.g., see Para 9; Para 18; such as via a USB port).

Regarding Claims 15, Kooman further discloses the interface comprising a radio transmitter configured to engage a radio receiver of the media device (e.g., see Para 18; wireless such as Wi-Fi).

Regarding Claims 16, Kooman discloses a protocol controller configured to control a data exchange session between the radio transmitter of the installation device and the radio receiver of the media device (e.g., see Para 18; such as Wi-Fi protocol controller).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-5, 7-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Werth (US 2011/0022641) in view of Kooman (US 2011/0107378) and Stern et al (US 2020/0092515).

Regarding Claim 1, Werth discloses a method in a computing system for updating software installed on a television receiver in connection with installation of the television receiver in customer premises (e.g., see Para 144; Para 2; such as updating software on a set-top box), the method comprising: 
Werth discloses, as in an embodiment, the technician 601 may provide software installation and/or upgrade services to a client device 101 such as a set-top box. The technician may connect the client device to the centralized service 110 (including a server, e.g., see Para 50) for further support and/or resolution of one or more issues 650, such as upgrading software (e.g., see FIG. 2; Para 144-145).
Werth is silent about outside the customer premises, transferring a later-issued version of the software installed on the satellite television receiver from a server to a portable storage device without going through another satellite television receiver; and within the customer premises, transferring the later-issued version of the software installed on the satellite television receiver from the portable storage device to the satellite television receiver for installation on the satellite television receiver.
However, in an analogous art, Kooman equally discloses outside a customer premises, transferring a version of the software installed on the satellite television receiver to a portable storage device (such as transferring authorization software for television viewing to a portable storage device before entering into friend’s house; e.g., see Para 32); and within the customer premises, transferring the version of the software installed on the satellite television receiver from the portable storage device to another satellite television receiver for installation (e.g., see Para 7-8; Para 18-19); Stern further discloses the user may choose to get the software update(s) 130 and/or program update(s) 132 when the media device 114 is no longer streaming content because the stream is complete or the user stops the stream, for example. In such a case, the user may request the software update(s) 130 and/or program update(s) 132 using the app 122 of the mobile device 120 (see Para 60).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Werth to include outside the customer premises, transferring a later-issued version of the software installed on the satellite television receiver from a server to a portable storage device without going through another satellite television receiver; and within the customer premises, transferring the later-issued version of the software installed on the satellite television receiver from the portable storage device to the satellite television receiver for installation on the satellite television receiver, as taught by Kooman and Stern to take advantage of well-known technique of portability for information exchange with security and convenience.

Regarding Claim 2, Werth in view of Kooman discloses installing the transferred later-issued version of the software on the satellite television receiver (see Werth: Para 144; Kooman: Para 7-8; Para 15; Para 32).

Regarding Claim 3, Werth discloses updating latest software from a server (see Para 144); Kooman discloses user is able to download software into a portable storage device and transfer to another receiver such as satellite television receiver for viewing authorization (see Para 7-8; Para 18-19). 
Therefore, Werth in view of Kooman would render the limitations of “the later-issued version of the software installed on the satellite television receiver is transferred from the server to the portable storage device and from the portable storage device to the satellite television receiver via wireless connections” to be obvious to take advantage of portability of information exchange for convenience and security.

Regarding Claim 4, Kooman discloses the later-issued version of the software installed on the satellite television receiver is transferred from a television receiver to a portable storage device via a physical connection between the television receiver and the portable storage device (see Para 18-19), and is transferred from the portable storage device to the satellite television receiver via a physical connection between the portable storage device and the satellite television receiver (see Para 18-19).
Therefore, Werth in view of Kooman would render the limitations of “the later-issued version of the software installed on the satellite television receiver is transferred from a satellite television receiver to a portable storage device via a physical connection between the satellite television receiver and the portable storage device, and is transferred from the portable storage device to the satellite television receiver via a physical connection between the portable storage device and the satellite television receiver” to be obvious to take advantage of portability for convenience and security.

Regarding Claim 5, Werth in view of Kooman discloses before transferring the later-issued version of the software installed on the satellite television receiver from the portable storage device to the satellite television receiver for installation on the satellite television receiver, verifying the provenance of the portable storage device (see Werth: Para 144; Kooman: Para 36).

Regarding Claim 7, Werth discloses one or more instances of non-transitory computer-readable storage media collectively having contents (such as memory in a computing device 101 shown in FIG. 1) configured to cause a computing system to perform a method, the method for updating software installed on a media device in connection with installation of the media device in customer premises (see Para 144; Para 2; such as updating software on a set-top box), the method comprising similar limitations as contained in claim 1; thus is also rejected based on the same grounds as set forth in claim 1.

Regarding Claim 8, Werth in view of Kooman discloses installing the transferred later-issued version of the software on the media device (see Werth: Para 144; Kooman: Para 32).

Regarding Claim 9, Werth in view of Kooman would render the limitations of “before installing the transferred later-issued version of the software on the media, verifying the provenance of the portable storage device” to be obvious (see Werth: Para 144; Kooman: Para 36).

Regarding Claim 11, Werth in view of Kooman would render the limitations of “the later-issued version of the software installed on the media device is transferred from the server to the portable storage device and from the portable storage device to the media device via wireless connections” to be obvious (see Werth: Para 144; teaching updating software from a server; Kooman: Para 18; teaching downloading to a portable storage device and transferring to a media device via wireless connection).

Regarding Claim 12, Werth discloses the later-issued version of the software installed on the media device is transferred from the server to the portable storage device via a physical connection between the server and the portable storage device, and is transferred from the portable storage device to the media device via a physical connection between the portable storage device and the media device (see Werth: Para 144; teaching updating software from a server; Kooman: Para 18; teaching downloading to a portable storage device and transferring to  a media device via a USB port).


6.	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Werth (US 2011/0022641), Kooman (US 2011/0107378) and Stern et al (US 2020/0092515) as applied in claims 1 and 7 above, and further in view of Jones (US 2007/0174635).

Regarding Claim 6, Werth in view of Kooman discloses before transferring the later-issued version of the software installed on the satellite television receiver from the portable storage device to the satellite television receiver for installation on the satellite television receiver (see Werth: Para 144; Kooman: Para 7-8; Para 18-19) but is silent about verifying the provenance of the later-issued version of the software installed on the satellite television receiver.
However, Jones discloses verifying the validity of software installed on the computer before downloading an updated version of software from a server site (e.g., see Para 24).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Werth, Kooman and Stern to include verifying the provenance of the later-issued version of the software installed on the satellite television receiver, as taught by Jones to take advantage of routine check for confirmation to make sure correct installation.

Regarding Claim 10, Werth in view of Kooman discloses installing the transferred later-issued version of the software on the media device (see Werth: Para 144; Kooman: Para 7-8) but is silent about verifying the provenance of the later-issued version of the software installed on the media device before installing the transferred later-issued version of the software on the media device.
However, Jones discloses verifying the validity of software installed on the computer before downloading an updated version of software from a server site (e.g., see Para 24).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Werth, Kooman and Stern to include verifying the provenance of the later-issued version of the software installed on the media device before installing the transferred later-issued version of the software on the media device, as taught by Jones to take advantage of routine check for confirmation to make sure correct installation. 


7.	Claims 17 and18 are rejected under 35 U.S.C. 103 as being unpatentable over Kooman (US 2011/0107378) as applied in claim 13 above, and further in view of Werth (US 2011/0022641).

Regarding Claim 17, Kooman is not explicit about the storage device is configured to further store a latest version of software for media devices of a second type distinct from the distinguished type.
However, in an analogous art, Werth discloses updating software for different type of devices (e.g., see Para 104).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kooman to include store a latest version of software for media devices of a second type distinct from the distinguished type, as taught by Werth to accommodate different type of devices as available in the market. 

Regarding Claims 18, Kooman in view of Werth discloses a media device type discriminator configured to identify the media device as a media device of the distinguished type (Kooman: Para 14; Werth: Para 59).

Response to Arguments
8.	Applicant's arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection.
In reference to Applicant’s arguments (page 6)
In particular, Applicant respectfully we disagrees with the Examiner that Kooman teaches "a storage device configured to store a latest version of software installed on media devices of a distinguished type" and "an interface configured to copy the latest version of software installed on media devices of a distinguished type" as recited in independent claim 13 before the amendment to claim 13 herein. In particular, the "authorization information" of Kooman is not "a latest version of software installed on media devices of a distinguished type" as recited in claim 13. Instead, the "authorization information" of Kooman is merely data specifying a portion of the programming authorized for output (see paragraphs 8 and 13 of Kooman).
Examiner’s response
Examiner respectfully disagrees. Since the authorization information including steps of executing instructions in a television receiver, as a result, can be reasonably interpreted as software. Kooman further discloses a portable storage device that stores a latest version of software (such as updated authorization information) installed on media devices of a distinguished type such as set-top-boxes for satellite.
In reference to Applicant’s arguments (page 8)
Applicant respectfully we disagrees with the Examiner that the "authorization information" of Kooman is "a later-issued version of the software installed on the satellite television receiver" as recited in claim 1. Instead, as noted above, the "authorization information" of Kooman is merely data specifying a portion of the programming authorized for output (see paragraphs 8 and 13 of Kooman). The Examiner stated on page 11 of the previous Office Action, "authorization information including steps to instruct a television receiver to output only a certain portion of programming for a television receiver can be reasonably interpreted as software". However, the authorization information of Kooman includes no such steps. Instead, the authorization information of Kooman is just data specifying a portion of the programming (see paragraphs 8 and 13 of Kooman). Contrary to the Examiner's allegations, there are no steps in the authorization information of Kooman.
Examiner’s response
Examiner also disagrees. The authorization information is not just data specifying a portion of the programming, it also inherently includes steps of instructions so as to authorize the satellite set-top box or receiver to receive (such as tuning the channel) and decode and even decrypt the satellite television content or programming for viewing. Furthermore, even though the authorization information is just data specifying a portion of the programming as argued by the applicant, given broadest reasonably interpretation, it still can be interpreted as software since it is part of computer programming.

Conclusion
9.	Claims 1-18 are rejected.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426